UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4381


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS TYRONE NORMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:06-cr-00983-HMH-1)


Submitted:   September 24, 2013           Decided:   October 1, 2013


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin    T.   Stepp,  Assistant   Federal   Public   Defender,
Greenville, South Carolina, for Appellant.   Maxwell B. Cauthen,
III,   Assistant   United States   Attorney,  Greenville,   South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas    Tyrone      Norman       appeals      his    262-month-sentence

imposed after the district court granted Norman’s 28 U.S.C.A.

§ 2255 (West Supp. 2013) motion and vacated Norman’s original

sentence. 1     Norman’s counsel filed a brief pursuant to Anders,

stating      there     are    no    meritorious         grounds       for    appeal,    but

questioning     whether       the   district         court    abused     its      discretion

when it denied Norman’s motion to withdraw his guilty plea to

Counts Two and Three, and whether Norman’s 262-month sentence is

reasonable.          Norman   has    filed       a    pro    se     supplemental     brief,

challenging     his     career      offender         classification         and   asserting

that his sentence is unlawful under Alleyne v. United States,

133 S. Ct. 2151 (2013), and Descamps v. United States, 133 S.

Ct.   2276     (2013).        The    Government         has       declined     to   file   a

responsive brief.        Finding no error, we affirm.

              We discern no error in the district court’s decision

to deny Norman’s motion to withdraw his guilty plea to Counts

      1
       Norman pled guilty pursuant to a plea agreement to one
count each of possession of a firearm after having been
convicted of a felony, in violation of 18 U.S.C. § 922(g)(1)
(2006); possession with intent to distribute cocaine base, in
violation of 21 U.S.C. § 841(a)(1) (2006) (Count Two); and
possession of a firearm during and in relation to a drug
trafficking crime, in violation of 18 U.S.C. § 924(c) (2006)
(Count Three), and was originally sentenced to 274 months in
prison. This Court affirmed the district court’s judgment after
a review pursuant to Anders v. California, 386 U.S. 738 (1967).
See United States v. Norman, 462 F. App’x 307 (4th Cir. 2012)
(No. 07-4714) (unpublished).


                                             2
Two and Three.               We review a district court’s denial of a motion

to    withdraw         a     guilty      plea    for         abuse       of     discretion.             United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                                                     “A

defendant has no absolute right to withdraw a guilty plea[.]”

United      States         v.   Bowman,         348      F.3d       408,       413    (4th       Cir.    2003)

(internal         quotation            marks    omitted).                 Instead,      the       defendant

bears       the    burden         of    showing          a     “fair       and       just       reason”    for

withdrawing            his    guilty      plea.              Fed.    R.    Crim.       P.       11(d)(2)(B);

United States v. Battle, 499 F.3d 315, 319 (4th Cir. 2007).

                  As    we    have      explained,            several          factors—including           the

adequacy      of       the      Fed.     R.    Crim.         P.     11    hearing,          a    defendant’s

credible assertions of legal innocence, and the timeliness of

the     motion—should             inform         a       district          court’s          determination

whether to allow a defendant to withdraw a guilty plea.                                                    See

United      States         v.   Moore,         931    F.2d        245,     248       (4th       Cir.    1991).

While all the factors noted in Moore should be considered, the

key    to    determining             whether         a       motion       to    withdraw          should   be

granted is whether the Rule 11 hearing was properly conducted.

Bowman, 348 F.3d at 414.

                  We reviewed the adequacy of Norman’s Rule 11 hearing

in    accordance           with    our        Anders         obligations          and       identified      no

error in the plea colloquy.                           See Norman, 462 F. App’x at 311.

Moreover, although Norman stated at his resentencing that he

never wanted to plead guilty to Counts Two and Three, he offered

                                                         3
no credible reason why he was innocent of those counts.                                     Last,

Norman’s motion to withdraw his guilty plea was made more than

six years after he entered his guilty plea and after:                                  (1) his

initial sentencing; (2) his convictions were affirmed by this

court;     and    (3)      his    sentence           was     vacated      because      of     his

successful § 2255 motion.                  Given its untimeliness, see Moore,

931 F.2d at 248 (noting that a six-week delay between guilty

plea and notice of intent to withdraw guilty plea was a long

delay), we conclude that the district court did not abuse its

discretion when it denied Norman’s motion to withdraw his guilty

plea to Counts Two and Three.

            We     also     find      no        error       in     the    district     court’s

imposition of a 262-month sentence.                          We review a sentence for

reasonableness.         Gall v. United States, 552 U.S. 38, 51 (2007).

The first step in this review requires us to ensure that the

district     court        committed        no        significant         procedural     error.

United   States      v.    Evans,     526       F.3d       155,    161   (4th   Cir.    2008).

Procedural errors include “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,       failing     to    consider           the    [18    U.S.C.A.]    §     3553(a)

[(West 2000 & Supp. 2013)] factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the

chosen sentence—including an explanation for any deviation from

the Guidelines range.”            Gall, 552 U.S. at 51.

                                                 4
              “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court,   we    review      for   abuse    of    discretion”     and   will     reverse

unless we can conclude “that the error was harmless.”                           United

States   v.    Lynn,      592    F.3d    572,   576    (4th    Cir.   2010).        For

instance,      if   “an     aggrieved      party      sufficiently       alerts    the

district court of its responsibility to render an individualized

explanation” by drawing arguments from § 3553 “for a sentence

different      than     the      one     ultimately      imposed,”       the      party

sufficiently “preserves its claim.”                   Id. at 578.      However, we

review unpreserved         non-structural        sentencing     errors    for     plain

error.   Id. at 576-77.

              If, and only if, we find the sentence procedurally

reasonable can we consider the substantive reasonableness of the

sentence imposed.          United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).          We presume on appeal that a sentence within a

properly calculated Guidelines range is reasonable.                       See United

States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

              We discern no error in the district court’s Guidelines

range calculation.            Moreover, the record establishes that the

district court afforded counsel an adequate opportunity to argue

regarding an appropriate sentence under the § 3553(a) factors,

during   which      time    defense      counsel      sought   a   sentence       below

Norman’s Guidelines range.               The district court then properly

                                           5
afforded    Norman       an     opportunity     to    allocute,       and   ultimately

sentenced Norman to 262 months in prison.                     Given the rationale

for Norman’s sentence provided by the district court and its

explicit reliance on the § 3553(a) factors, we conclude that the

district court’s explanation for Norman’s sentence allows for

sufficient appellate review and is procedurally reasonable. 2                       See

Carter,    564    F.3d     at    328.      Having      discerned       no   procedural

sentencing error, we presume on appeal that Norman’s within-

Guidelines sentence is reasonable.                   United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).              Neither counsel nor Norman offer

any ground upon which to question the substantive reasonableness

of Norman’s sentence and we discern none.

            Accordingly,         we    affirm   the    district    court’s     amended

judgment.        This court requires that counsel inform Norman, in

writing,    of    his    right    to    petition      the   Supreme    Court   of   the

United States for further review.                    If Norman requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may then move this court for leave

to withdraw from representation.                 Counsel’s motion must state

that a copy thereof was served on Norman.                   We dispense with oral


     2
       We have considered the              issues raised in Norman’s pro se
supplemental brief and find               them to be without merit.     See
Descamps, 133 S. Ct. at 2286;              Alleyne, 133 S. Ct. at 2160 n.1;
United States v. Simmons, 649              F.3d 237, 240-41 (4th Cir. 2011)
(en banc).


                                           6
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  7